Wyly J.
The defendants have appealed from a judgment against them for balance of account and for commissions on a part of the crop of rice which they failed to consign to the plaintiff for sale, he claiming as their commission merchant, the right to the same. The balance of account, to wit: $276 09, the defendant, Boyd, in his evidence admits, to he correct. He, however, contradicts the statement of the plaintiff, who testified that he advanced the rice seed to the defendants upon the condition he was to have the sale of the entire crop. It appears that the plaintiff did not advance the supplies generally to make the. crop, hut only advanced the seed; we believe that the witness, Boyd, has stated correctly the understanding upon which the seed was advanced ; and that the plaintiff has failed to make his demand suffi*496ciently certain to entitle liitn to recover judgment for two and one-half per cent, commissions on that part of the crop consigned by the defendants to other merchants. Besides, he has not shown the value of the balance of the crop diverted from him, assuming that the advance by him of one item entitled him to the right to sell the whole crop. The defendants, Boyd & Allen, were planting partners, and are therefore liable, each for half the debt due the plaintiff.
It is therefore ordered that the judgment against the defendants be reduced to the sum of one hundred and thirty-eight dollars thirty-four ■and one-half cents, against each of them, with five per cent, per annum interest thereon, from the twenty-third day of October, 1868, and as thus amended it is ordered that the judgment herein be affirmed.
It is further ordered that the plaintiff pay costs of this appeal.